IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :            No. 2667 Disciplinary Docket No. 3
                                :
               Petitioner       :            Board File Nos. C1-19-414, C1-19-562,
                                :            C1-19-770, and C1-19-789
           v.                   :
                                :            Attorney Registration No. 21646
ALLAN JEFFREY SAGOT,            :
                                :            (Philadelphia County)
                Respondent      :



                                        ORDER


PER CURIAM


      AND NOW, this 4th day of November, 2019, upon consideration of the Certificate

of Admission of Disability, Allan Jeffrey Sagot is immediately transferred to inactive

status for an indefinite period and until further Order of the Court.   See Pa.R.D.E.

301(e). He shall comply with all the provisions of Pa.R.D.E. 217.

      All pending disciplinary proceedings shall be held in abeyance, except for the

perpetuation of testimony and the preservation of documentary evidence.